UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 10-4041


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

EDNARD ANTOINE WALTERS, a/k/a Edward Antoine Walters,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. William L. Osteen,
Jr., District Judge. (1:08-cr-00469-WO-1)


Submitted:   September 30, 2010            Decided:   October 13, 2010


Before DAVIS and    WYNN,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, John A. Dusenbury, Jr.,
Assistant Federal Public Defender, Greensboro, North Carolina,
for Appellant.    Anand P. Ramaswamy, Assistant United States
Attorney, Anna Mills Wagoner, OFFICE OF THE UNITED STATES
ATTORNEY, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Ednard Antoine Walters pled guilty to one count of

possession with intent to distribute cocaine base, in violation

of 21 U.S.C. § 841(a)(1), (b)(1)(B) (2006), and one count of

possession of a firearm in furtherance of a drug trafficking

crime, in violation of 18 U.S.C. § 924(c)(1)(A)(i) (2006), and

was    sentenced      to    the       statutory     minimum      sentence      for   each

conviction.         On appeal, Walters’ counsel filed a brief pursuant

to Anders v. California, 386 U.S. 738 (1967), certifying there

were no meritorious arguments for appeal but raising for the

court’s      consideration        whether     the   disparity     in    the    statutory

sentencing scheme regarding the treatment of those convicted of

crack cocaine offenses violates his right to due process when

compared to sentences for powder cocaine.                     Walters was given the

opportunity to file a pro se supplemental brief, but declined.

The Government did not file a brief.                        Finding no error, we

affirm.

              Our    review     of    the    plea   agreement     and    the    Rule   11

hearing leads us to conclude that Walters’ guilty pleas were

knowing and voluntary.               Accordingly, we affirm his convictions.

We    have   also     reviewed       the     presentence    investigation        report,

Walters’      objections,       and    the    sentencing     hearing     and    conclude

Walters’     sentence      is   reasonable.         The    district     court    had   no

discretion      to    sentence        Walters     below    the   statutory      minimum,

                                              2
United States v. Robinson, 404 F.3d 850, 862 (4th Cir. 2005),

and his sentence on both charges to the mandatory minimum is per

se reasonable.       United States v. Farrior, 535 F.3d 210, 224 (4th

Cir.), cert. denied, 129 S. Ct. 743 (2008).

              This   court   has   repeatedly       rejected     claims    that    the

sentencing disparity between powder cocaine and crack offenses

violates either equal protection or due process.                       See United

States v. Perkins, 108 F.3d 512, 518 (4th Cir. 1997); United

States v. Burgos, 94 F.3d 849, 876-77 (4th Cir. 1996); United

States v. Fisher, 58 F.3d 96, 99-100 (4th Cir. 1995).                      Moreover,

while the Supreme Court held in Kimbrough v. United States, 552

U.S. 85 (2007), that district courts are permitted to disagree

with   the    policies   underlying        the     Sentencing    Guidelines,       the

Supreme      Court    neither      found       §   841’s   penalty        provisions

unconstitutional      nor    overruled      this    court’s     previous    holdings

rejecting constitutional challenges.

              In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm the convictions and sentence.                      This court

requires that counsel inform Walters, in writing, of the right

to petition the Supreme Court of the United States for further

review.      If he requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel

may    move     in    this    court        for     leave   to     withdraw        from

                                           3
representation.      Counsel’s motion must state that a copy thereof

was served on Walters.       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    the   court   and   argument   would   not   aid   the

decisional process.

                                                                   AFFIRMED




                                     4